DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed 30 November 2020 has been entered, and Claims 3-7, 10 and 13-15 have been canceled.  New Claims 16-19 have been entered. 
Claims 1-2, 8-9, 11-12 and 16-19 are pending. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 8-9 and 11-12, drawn to a method of identifying double stranded DNA sequences that are cleaved, modified, or bound by an enzyme, the method comprising steps of “(iii) selecting, and optionally enriching for, oligonucleotide(s) that are cleaved, modified, or bound; and (iv) determining the sequence(s) of the selected oligonucleotide(s) that are cleaved, modified, or bound, thereby identifying double stranded DNA sequences that are cleaved, modified, or bound by an enzyme”, classified in part in class C40B 30/04 and C40B 20/04.
II. Claims 2 and 16-19, drawn to a method of identifying double stranded DNA sequences that are cleaved, modified, or bound by an enzyme, the method comprising steps of “(iii) selecting oligonucleotide(s) that are not cleaved, modified, or bound; and (iv) determining , classified in part in class C40B 30/00.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, the inventions as claimed have a materially different design which causes the inventions to be mutually exclusive and non-obvious variants.  For example, Group I methods require the affirmative act of detecting “oligonucleotide(s) that are cleaved, modified, or bound” by “an enzyme selected from site-specific nucleases, DNA modifying proteins, and DNA binding domains” where the methods of Group II do not require the same act of detecting.  Moreover, Group II methods require the additional active step of “comparing the sequence(s) of the selected oligonucleotide(s) that are not cleaved, modified, or bound to one or more of 
The inventions as claimed further (2) do not overlap in scope for the reasons explained above, and (3) the inventions as claimed are not obvious variants because they are designed to be different, and have different modes of operation.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions have acquired a separate status in the art in view of their different classification
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
⦁	the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a)

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Species Election
This application contains claims directed to the following four (4) patentably distinct species in each of Inventions I and II:
Species 1 through 5, as present in Claim 8 of Invention I and in Claim 16 of Invention II, where 
Species 1 is “(i) a set of all potential off-target sequences for the site-specific nuclease, DNA modifying protein, or DNA binding domain in a reference genome bearing up to a certain 
Species 2 is “(ii) a comprehensive set of all potential off-target sequences for the site-specific nuclease, DNA modifying protein, or DNA binding domain bearing up to a certain number of substitutions, single base pair deletions, and/or single base pair insertions relative to an identified on-target site for the site-specific nuclease, DNA modifying protein, or DNA binding domain” (emphasis added) in each of Claims 8 and 16;
Species 3 is “(iii) a set of potential off-target sequences for the site-specific nuclease, DNA modifying protein, or DNA binding domain present in a set of variant genomes from defined populations, optionally genomic DNA libraries designed to reflect DNA sequence variants present in a population of individuals bearing up to a certain number of substitutions, single base pair deletions, and/or single base pair insertions relative to an identified on-target site for the cytidine deaminase base editing enzyme” (emphasis added) in each of Claims 8 and 16;
Species 4 is “(iv) a set of all potential off-target sequences for the site-specific nuclease, DNA modifying protein, or DNA binding domain in the coding sequence of a reference genome bearing up to a certain number of substitutions, single base pair deletions, and/or single base pair insertions relative to an identified on-target site for the cytidine deaminase base editing enzyme” (emphasis added) in each of Claims 8 and 16; and
of an oncogene hotspots and/or tumor suppressor gene of a reference genome bearing up to a certain number of substitutions, single base pair deletions and/or single base pair insertions relative to an identified on-target site for the cytidine deaminase base editing enzyme” (emphasis added) in each of Claims 8 and 16.
The divergent nature of the above five Species is emphasized through the underlined text, which illustrate how each Species is directed to a different combination of dsDNA oligonucleotides of different sequences, where each sequence is patentably distinct from each other sequence. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from one of Species 1 through 5 for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, the claims of each of Inventions I and II are generic to Species 1 through 5.  

There is a search and/or examination burden for the patentably distinct species as set forth above because at least one of the following reason(s) apply: 
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)
the prior art applicable to one species would not likely be applicable to another species
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a).


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.


Applicant is advised that an election of species not specifically disclosed may be considered new matter or may result in a notice of non-responsive amendment. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

A telephone call was made to Katie Hyma on February 3, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl





/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635